--------------------------------------------------------------------------------

 
SALE - PURCHASE CONTRACT FOR
SHARES




Made between:


1.
ADRIAN SARBU, Romanian citizen, holder of Identity Card seria RT no. 000114,
issued by SEP on 29.10.1998, CNP 1550418400654, with his domicile in Bucharest.
230 Calea Dorobanti, ap. 2, sect. 1, in his capacity of Seller,



and


2.
CME ROMANIA BV, headquarters in the Netherlands, 89 Birkstraat, Soest, 3768 HD,
registered with the Trade Register under no 33289326, duly represented by its
Directors Mr. Alphons van Spaendonck and Pan Invest BV, in its capacity of
Buyer,



The parties have signed this sale-purchase contract for nominative shares at
“PRO TV” SA company, legal Romanian person with social headquarters in
Bucharest, 109 Pache Protopopescu Blvd, district 2, registered with the Trade
Register under no J40/24578/1992, CUI 2835636, having a subscribed and paid
capital of RON 12,330.
The sale-purchase was unanimously approved by the company’s shareholders through
the GMS Resolution dated 17.02.2006, which took place at the Company’s
headquarters


The parties agree on the following:



 
I.
ADRIAN SARBU sells a number of 62 nominative shares, having a total value of RON
620, having a nominal value of 10 RON / each, numbered from 1108 to 1169
inclusive, representing contribution in cash subscribed and paid entirely in
ROL, representing 5.03 % of the social capital, to the buying shareholder CME
ROMANIA BV.




 
II.
CME ROMANIA BV buys a number of 62 nominative shares, having a total value of
RON 620, having a nominal value of 10 RON / each, numbered from 1108 to 1169
inclusive, representing contribution in cash subscribed and paid entirely in
RON, representing 5.03 % of the social capital, from the selling shareholder
ADRIAN SARBU.

 

 
III.
The price of the shares is of USD 25.742.000 and will be paid by CME Romania BV,
before this sale-purchase is registered and all the changes are made to the
Trade Register.

 

 
IV.
The property of the sold shares is transmitted from the seller to the buyer when
the entire price is paid according to paragraph III, based on the payment made
by the seller to the buyer.

Taking into consideration the provisions of art. 67 of the Fiscal Code, the
assignee retains from the price of the sale in order to make the payments to the
state budget, a percentage of 1% from the gained capital realized by the
assignor through that transaction, respectively 257.420 USD at the exchange rate
of National Bank of Romania from the payment date.


--------------------------------------------------------------------------------


 
V. GUARANTEES


5.1 THE SELLER, through its legal representative, guarantees that:


5.1.1 It has the legal right to sell the shares that are object of this
sale-purchase contract, a right that also involves the transfer of the rights
and obligations arising from these shares;
5.1.2 It has the capacity to sign this sale-purchase contract;
5.1.3 It is not subjected to any legal decisions that could impede it from
signing this contract or that could impede it from fulfilling the obligations
arising from this contract;
5.1.4 It has obtained all legal approvals for the sale of these shares;
5.1.5 It will exercise this contract with good faith and will fulfill all the
obligations arising from it.


5.2 THE BUYER, through its legal representative, guarantees that:


5.2.1 It has the capacity to sign this sale-purchase contract;
5.2.2 It is not subjected to any legal decisions that could impede it from
signing this contract or that could impede it from fulfilling the obligations
arising from this contract;
5.2.3 It has obtained all legal approvals for the purchase of these shares and
for the payment of the price;
5.2.4 It will exercise this contract with good faith and will fulfill all the
obligations arising from it.


This sale-purchase contract was drawn up and signed in Bucharest, in 4 original
copies, on 17.02.2006.




SELLER
 
BUYER
ADRIAN SARBU
 
CME ROMANIA BV
 
Through Alphons van Spaendonck
               
/s/ Adrian Sarbu
 
/s/ Alphons van Spaendonck
                                     
/s/ Hendrik A. van Wijlen
     
and Pan Invest BV
 

 
 

--------------------------------------------------------------------------------